Citation Nr: 1509348	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic low back disability and bilateral hearing loss.

In January 2015, the Veteran and his representative appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  
 

FINDINGS OF FACT

1.  A chronic low back disability has not shown in service, arthritis of the spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to show that the Veteran's current low back disability is etiologically related to his active service.  

2.  The objectively quantified hearing level in the Veteran's right ear is not a disabling condition for VA compensation purposes.

3.  Left ear hearing loss has not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to show that the Veteran's current left ear hearing loss is etiologically related to his active service. 



CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred, nor is its arthritic component or degenerative joint and disc disease presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The objectively measured hearing level in the Veteran's right ear does not meet the criteria for a disabling hearing loss condition.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.385 (2014).

3.  Hearing loss of the left ear was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claims of entitlement to service connection for a chronic low back disability and hearing loss, inter alia, were filed in early June 2010.  A notice letter addressing these issues was dispatched to the Veteran in late June 2010, prior to the initial adjudication of the claim in the September 2010 rating decision now on appeal.  The June 2010 letter addressed the issues adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant and available post-service records from VA and private sources pertaining to his medical treatment for his back and hearing problems have been obtained and associated with the evidence.  The Veteran has also been provided with ample opportunity to submit additional evidence in support of his appeal throughout the pendency of the claim, including after his January 2015 hearing before the Board, in which the undersigned Veterans Law Judge held the record open for 60 days for any further evidentiary submissions from the claimant.  The Board notes that the Veteran had indicated that clinical records purported to show treatment of his claimed disabilities in the years immediately following his separation from active duty were no longer available as the treatment was received in another state several decades earlier and the private treating clinicians involved are now deceased.  Otherwise, the Veteran has submitted supportive evidence, including written lay witness statements, directly to the Board, which were accompanied with a waiver of first review by the agency of original jurisdiction. 

The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge at the RO in a January 2015 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2015 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for a chronic low back disability and bilateral hearing loss.  See transcript of January 13, 2015 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the January 2015 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

During the pendency of the claim, the Veteran underwent a VA orthopedic examination in July 2010, in which a nexus opinion addressing the back disability issue was obtained and presented in the examining VA physician's report.  Thereafter, the claimant was also provided with a VA audiological examination in July 2011, in which his hearing acuity was objectively tested and a nexus opinion obtained from a clinical audiologist.  The nexus opinions obtained from these respective examinations were accompanied by an adequate discussion of the facts and a supportive rationale predicated on a review by each opining clinician of the pertinent clinical history of the case, to include the Veteran's alleged history of a back injury and exposure to acoustic trauma in service.  There are no deficits present which, on their face, render either opinion unusable for purposes of adjudicating the claims decided on the merits herein.  Thusly, the Board finds that the July 2010 and July 2011 VA examination reports and the nexus opinions obtained are adequate for adjudication purposes with respect to the matters decided below.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the evidentiary development undertaken is adequate and therefore a remand for further evidentiary development or corrective action with regard to either issue on appeal is unnecessary. 

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the back disability and hearing loss claims decided herein, and thus no additional assistance or notification is required.  Neither the claimant nor his representative have indicated that there was any further outstanding obtainable evidence to submit in support of his claims that VA has not already obtained, or has made a good-faith attempt to either provide or obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to present oral testimony on his own behalf, and to submit or otherwise identify relevant evidence in support of his claims, including being provided with the appropriate VA medical examinations, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for a chronic low back disability and bilateral hearing loss.
II.  Pertinent laws and regulations - service connection

The Board has thoroughly reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims at issue.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for, or complaints of diminished hearing and back pain during active duty will permit service connection for hearing loss and a chronic back disability, each first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptoms is required only where the condition noted in service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include sensorineural hearing loss (as an organic disease of the nervous system) and arthritis (to include degenerative joint and disc disease). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Sensorineural hearing loss as an organic disease of the nervous system and arthritis (to include degenerative joint and disc disease) may be presumed to have been incurred in service if manifest to a compensable degree within one year after the Veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).   

VA compensation may be awarded for a disability secondary to, or aggravated (which is to say permanently worsened beyond its natural progression) by a service-connected disability.  38 C.F.R. § 3.310 (2014).  However, as the Veteran is not presently service-connected for any disabilities, the Board will therefore neither address nor consider the merits of his claim for VA compensation for a chronic disability based on the foregoing theory of entitlement.  

III.  Entitlement to service connection for a chronic low back disability.

The Veteran's DD-214 reflects that he served as an armored vehicle crewman during active duty in the United States Army.  He contends that his current low back disability, diagnosed in post-service private medical records as chronic low back pain associated with degenerative changes of the lumbar spine and lumbar spondylosis, is the result of a back injury.  He relates that he slipped on ice.  He also describes physical trauma associated with performing mountain repelling exercises and riding inside of armored vehicles as a reconnaissance scout and armored fighting vehicle crewman during service.  

The Veteran's service treatment records show that he denied having a history of back trouble on his medical history questionnaire during enlistment examination in December 1973.  Medical examination of his spine and musculoskeletal system revealed normal findings.  
The Veteran entered active service in December 1973.  The records thereafter show that in June 1974 he was treated for complaints of low back pain that was assessed as strain and treated with heat and muscle relaxants.  In September 1974, he complained of back pain and pain on his left and right sides after riding inside of a tracked vehicle.  These symptoms were associated with a urinary tract infection and possible kidney infection.  In February 1975, he was treated for back pain that was reportedly of two years' duration, which he associated with a muscle injury but which was assessed by the treating clinician as a possible kidney infection.  In December 1975, the Veteran complained of low back pain after he slipped and fell on ice.  The assessment was muscle strain and he was prescribed heat and muscle relaxants.  

During his service separation medical examination in November 1976, although the Veteran reported having a history of recurrent back pain, his spine and musculoskeletal system were found to be clinically normal on evaluation. The examining clinician presented a notation of "muscle spasm resolved."  He was deemed to be medically qualified for separation and was honorably discharged from active duty in December 1976.  

Post-service medical records do not present any clinical documentation that objectively demonstrates the presence of an arthritic or degenerative joint or disc disease involving the Veteran's lumbosacral spine that was manifest to a compensable degree within the first year immediately following his separation from active duty in December 1976.
 
No documentation of back pain complaints are presented in the record until November 2009, when the Veteran was treated at a private occupational health facility with complaints of low back pain after he reported injuring it while lifting materials weighing 50 pounds at his place of employment at a furniture manufacturing facility.  At the time of this treatment, a notation in the clinical record stated that the Veteran "denies prior injury."  He returned to work and continued to lift heavy loads of materials.  A January 2010 treatment note shows that he displayed muscle spasm, bilateral lumbar tenderness, and decreased range of motion on examination and was diagnosed with low back strain.
In June 2010, VA received the Veteran's original claim for VA compensation for a chronic low back disorder.  Pursuant to his claim, he was provided with a VA orthopedic examination in July 2010, which produced a diagnosis of chronic low back pain.  After reviewing the Veteran's pertinent clinical history, the following nexus opinion was presented:

[The Veteran's current diagnosis of low back pain] IS MOST LIKELY CAUSED BY OR A RESULT OF his job where he had to carry heavy weights and had a single known incident [of a back injury in] 2010.

RATIONALE FOR OPINION GIVEN: The patient had a long military carrier where he had a single event of back pain on 1975 that was treated with muscle relaxants and resolved and there is no more mention of pain or disability on his. . . back other than pain related with kidney and urinary infections.

With the information that I have available ( C-file, private medical record[s], patient's information of the events) I can recognize a single episode on where he had. . . trauma. . .  during lifting of a counter top [at his workplace after active service].  Since then. . . the patient started to have pain and radiculopathic symptoms[.]  [As he had] no previous [chronic back] problems during his military carrier, [it] is very likely that this [post-service workplace injury] event was the cause of his chronic condition that, in general, is going to aggravate or produce problems in his [low] back as well.

Shortly after the above examination, a VA CT scan was performed on the Veteran's spine in July 2010, which revealed degenerative changes of his lower lumbar spine at the L3-L4 and L4-L5 vertebral levels, with disc bulging, facet joint hypertrophy, and ligamentous thickening resulting in stenosis of the central canal and neural foramen.  The examining physician noted in his report that he regarded the Veteran to be "a poor [medical] historian."

A June 2011 VA medical note shows that the Veteran was treated for low back pain and assessed with lumbar spondylosis with chronic back pain and right S1 sensory radiculopathy.  At the time of this treatment, the Veteran related a history of chronic low back pain since military service after an accidental fall in 1975.

In a private medical statement dated in September 2011, which was obtained by the Veteran from H.J.R., M.D., this physician presented the following opinion:  

I have reviewed medical records provided by [the Veteran].  [During military service on] June 17th, 1974 he had low back pain that was treated with muscle relaxants and heat.  On February 24th, 1975 he had low back pain treated with muscle relaxants.  It was also mentioned that it has reoccurred over the last two years.  [In] December 1975 he fell on ice and had low back pain treated with muscle relaxers and anti-inflammatory medication.  [The Veteran] had an MRI of the lower back performed August 31st, 2010 that revealed: "Hypertrophic degenerative changes at bilateral facet joints, slight thickening of ligament flava and mild generalized annular bulging causing mild encroachment on the anterior aspect of the thecal sac without significant central canal stenosis and without narrowing of neural foramina at L3-L4.  Hypertrophic degenerative changes at the facet joints, thickening of ligaments flava and mild generalized annular bulging causing mild to moderate central canal stenosis and moderate narrowing of right neural foramen at L4-L5.  No evidence of HNP in lumbar spine.  Other mild degenerative changes as described above."  He has had a long history of low back pain; however I cannot conclude from the records that the present back pain is due to injuries sustained in the military.

At his January 2015 hearing before the Board, the Veteran testified that he sustained traumatic injuries of his lower back during active duty as a result of falling on ice, repelling from mountains, and riding inside of tracked armored vehicles.  He indicated that he had continuity of low back symptoms ever since.  He stated that he sought treatment for his low back symptoms after service beginning in 2000.  He submitted lay witness statements to the Board in support of his factual assertions.   

The Board has considered the evidence discussed above and finds that the weight of the medical evidence is against the Veteran's claim for service connection for a chronic low back disability.  Firstly, the Board rejects the credibility of the Veteran's account of having onset and continuity of chronic low back symptomatology for many years thereafter, culminating with his present lumbosacral diagnoses.  His history in this regard is contradicted by the contemporaneous medical evidence showing no history of onset of a chronic back disability during active duty as he had a normal spine and musculoskeletal system on separation medical examination in November 1976, with the clinical notation indicating that his back injury and muscle spasm that produced low back pain in service had resolved.  

The Board further finds that the inconsistencies in his medical history accounts presented in the post-service medical records render his account of chronicity of low back symptoms since military service to be not credible.  Specifically, prior to his claim for VA compensation, which was filed in June 2010, the medical records relating to his back treatment reflect a post-service history of onset of chronic low back pain in November 2009, precipitated by trauma from a lifting injury at the workplace, with a clinical notation that the Veteran expressly denied having a prior low back injury.  The Board assigns more credibility to this account as the Veteran's motivation at the time was to obtain medical treatment, whereas his subsequent medical history accounts presented on and after June 2010 were motivated by a desire to obtain monetary compensation and, as such, adversely affects the Board's assessment of their credibility.  This conclusion regarding the Veteran's limited credibility is further bolstered by the VA physician's comment in a July 2010 CT scan report, in which he regarded the Veteran to be a poor medical historian. 

With regard to the lay witness statements submitted by the Veteran at his January 2015 hearing, to the extent that they allege that the Veteran had a history of continuity of back pain since service, these are deemed by the Board to be not credible on account of being contradicted by the objective documented clinical record contemporaneous with the Veteran's service, which shows a back injury during active duty that was completely resolved, and the subsequent private treatment reports dated prior to the filing of the Veteran's claim for VA compensation, which indicate onset of chronic low back pain precipitated by a workplace injury many years after service, with no prior history of injury per the Veteran's personal recollection as recorded in these treatment reports.  Furthermore, as the witness is not shown to be a trained clinician, the witness is not competent to present a diagnosis of the Veteran's orthopedic condition in the year immediately following his discharge from active duty in December 1976.

The Veteran's service treatment records show that his spine and musculoskeletal system were normal on medical examination at entry into service.  Although the records reflect treatment for a back injury following a fall on ice in December 1975, this injury was noted to have resolved itself at the time of the November 1976 separation examination and his spine and musculoskeletal system was evaluated and found to be within normal limits.  The post-service medical records do not include any clinical documentation that objectively demonstrates the presence of a chronic arthritic disease process of his lumbosacral spine manifest to a compensable degree within his first year following his discharge from active duty in December 1976.  

Thereafter, the clinical evidence dated prior to the filing of his claim for VA compensation in June 2010 collectively indicates that his present degenerative low back disability did not have its onset any earlier than November 2009, based on the Veteran's historical account, which the Board finds to be credible with regard to his clinical history only for the period before he claimed entitlement to service connection for a chronic back disability.  No clinician has objectively linked the Veteran's current lumbosacral diagnoses to his period of active duty, including the VA physician who examined the Veteran in July 2010 and determined that it was most likely caused by his post-service workplace injury, based on his review of the pertinent record and the Veteran's documented clinical history.  The Board notes that even Dr. R., the private physician solicited by the Veteran to present a nexus opinion, stated that he could not conclude from his review of the pertinent clinical records that the Veteran's current back pain was due to injuries sustained in military service.  Thusly, the Board finds that in the absence of any competent clinical or otherwise credible lay evidence establishing a nexus with service, the claim of entitlement to service connection for a chronic low back disability must be denied.

To the extent that the Veteran attempts to relate his current chronic lumbosacral disability to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  In this regard, his service records and personal statements reflect a military occupational specialty as armored fighting vehicle crewman and reconnaissance scout, and his post-service records and personal statements reflect a career that included employment at a printing company, as a supervisor at a country club, and as an assembler at a furniture manufacturing company.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence, time of onset, and nature and medical etiology of his present chronic lumbosacral spine disability fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking his low back disability to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the lumbosacral spine, which may be presented only by a trained physician or clinical specialist in orthopedic or internal medicine.)  As previously stated, the Board has rejected the credibility of the Veteran's account of having chronicity of persistent low back symptoms during service and thereafter to the present time.  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.

Therefore, in view of the foregoing discussion, as the weight of the objective evidence is against the Veteran's claim for VA compensation for a chronic back disability, his appeal in this regard must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to service connection for bilateral hearing loss.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on enlistment examination in December 1973 and that he denied having any history of hearing loss.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
N/A
10
LEFT
5
15
5
N/A
10

The Veteran's service medical records show no treatment for complaints of impaired hearing during the entirety of his period of active duty.  

On separation examination in November 1976, the Veteran's ears and tympanic membranes were clinically normal and he denied having any history of hearing loss.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
N/A
5
LEFT
5
10
5
N/A
10

The Veteran filed his claim for VA compensation for a bilateral hearing loss disability, which was received by VA in June 2010.  In June 2011, he was provided with a VA audiological examination.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
50
45
45
55
55
    
Speech recognition scores using the Maryland CNC Word List show a score of 100 percent in the right ear and 96 percent in the left ear.  The audiological diagnosis was normal hearing for the right ear at the frequencies of 500 - 4000 Hertz, and a moderate to moderately severe conductive loss for the left ear at the frequencies of 500 - 4000 Hertz, with bone conduction thresholds suggest normal cochlear function.

The Veteran's DD-214 and his oral testimony shows that his military occupational specialty during active duty in the United States Army was as an armored fighting vehicle crewman and a reconnaissance scout.  He has provided written and oral testimony at his January 2015 Board hearing of having an in-service history of exposure to tracked armored vehicle engine noise and to acoustic trauma from artillery and armored fighting vehicle guns, small arms fire, and exploding grenades as part of his regular training as an armored fighting vehicle crewman and a reconnaissance scout.  The Veteran's essential assertion is that he has a current disabling bilateral hearing loss condition that is etiologically related to his in-service exposure to the aforementioned noise.  He states that he perceived his progressively diminishing sense of hearing during service, with continuity of progressive hearing loss thereafter to the present day.  He submitted lay witness statements to the Board in support of his factual assertions.  The Veteran is deemed competent to report experiencing self-perceivable loss of his sense of hearing and its time of onset and his lay witnesses are deemed competent to report externally observable manifestations of impaired hearing in the Veteran.  (See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The July 2011 VA audiological examination report establishes that the Veteran has a speech recognition score of 100 percent in his right ear, and auditory thresholds below 26 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear.  His objectively measured hearing levels in his right ear do not meet the prescribed criteria in the regulation for a disability for VA compensation purposes.  There is also no other clinical evidence that objectively demonstrates that his right ear has met this criteria at any time during the pendency of the claim (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The claim for service connection for hearing loss as it pertains only to the Veteran's right ear would fail for the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, service connection for hearing loss of the right ear must be denied.

With regard to the Veteran's left ear, VA audiological examination shows a speech recognition score of 96 percent and auditory thresholds well above 40 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear, which meets the aforementioned criteria for a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.

The VA audiologist who conducted the July 2011 examination noted in her report that the Veteran's claims file and pertinent clinical history was reviewed and considered in conjunction with the medical evaluation.  Based on her review, the clinician concluded that the Veteran's hearing tests conducted during service entrance examination in December 1973, and separation examination in November 1976, indicated that there was no significant change in his hearing at any frequency for either ear.  

The examiner acknowledged the Veteran's account of unprotected exposure to military noise from artillery, aircraft, power generators, heavy tracked vehicle engines, and small arms fire.  The examiner also noted the Veteran's report of post-service occupational noise exposure for a period of 30 years while employed at a cabinet factory and being surrounded by machinery noise, with use of hearing protection.  The Veteran denied recreational noise exposure and reported that he had a history of hearing loss for approximately 20 years.

After considering the foregoing history as described above, the July 2011 VA examiner presented the following nexus opinion:

[The Veteran's] bilateral hearing loss is less likely as not (less than 50/50 probability) caused by or a result of [his military service].

RATIONALE: [The Veteran's] service medical records documented normal hearing on the enlistment physical and normal hearing separation physical. Therefore, it is less likely as not that the current hearing loss began during military service.  

The audiologist predicated her opinion and conclusions on her review of the Veteran's pertinent clinical history, her personal examination of the Veteran, and her own clinical expertise and experience as a licensed audiologist.  The Board finds that the July 2011 VA audiologist's opinion is probative, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to his exposure to noise in service and the actual onset of his hearing loss symptoms, and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for hearing loss.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during active duty, or audiometric evidence demonstrating puretone thresholds during active service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical documentation demonstrating sensorineural hearing loss that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in December 1976, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).    

Although the Veteran has competently stated that he perceived diminished hearing in service, with continuity of symptoms thereafter to the present day, as he is not a trained audiologist or otolaryngologist, his subjective account of bilateral decreased hearing is not sufficient in itself to establish that his quantifiably measurable hearing loss during service or within the one-year presumptive period following his discharge from service met the objective regulatory criteria for a hearing loss disability for VA compensation purposes.  His account alone does not establish a nexus between his present left ear hearing loss and his period of military service, and there is no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.385 (2014).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The opinion presented in the July 2011 VA audiological examination report determined that there was no nexus between the Veteran's current unilateral sensorineural hearing loss of his left ear and his period of active service.  The VA clinician predicated her negative hearing loss opinion on the rationale that the absence of any clinical findings demonstrating a diagnosis of hearing loss in the records contemporaneous with active duty, or in the years immediately after separation from service, and the absence of any objectively demonstrated significant changes in his pure tone thresholds at the frequencies of 500 - 4000 Hertz during active duty, as shown by comparisons of the audiometric evaluations obtained during enlistment examination in December 1973 and separation examination in November 1976.  Such objective findings clearly severed any link between his current left ear hearing loss disability with his period of active duty.  The Veteran has not submitted any other contrary competent evidence linking his hearing loss to service, aside from his own assertions.

In balancing the lay opinion of the Veteran against the medical opinion of the VA audiologist, the Board finds that the lay opinion is less probative.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between his left ear hearing loss, first diagnosed many years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have, given his non-medical military occupational specialty and his post-service vocational history in manufacturing. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinion of the VA audiologist, who has the specialized education and training, is more probative and persuasive. Therefore, the Board finds that the opinion of the VA audiologist outweighs the lay opinion of the Veteran.  

With regard to the lay witness statements submitted by the Veteran at his January 2015 hearing, to the extent that they allege that the Veteran had a history of continuity of hearing loss since service, as the witness is not shown to be a trained audiologist, the witness is therefore not competent to present a diagnosis of the Veteran's audiological condition or objectively assess the degree of its severity in the year immediately following his discharge from active duty in December 1976.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


